Citation Nr: 9903894	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-29 264A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with the veteran's 
unauthorized hospitalization at a private hospital in 
June 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
June 1959.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 determination of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Portland, Oregon.


REMAND

Following a review of the claims file, the Board finds that a 
full and complete record is required in order to adjudicate 
the veteran's claim.  In this regard, the Board notes that 
two statements referred to by the veteran in his statement 
that appears to be dated in August 1997 are not associated 
with the claims file.  The July 1997 statement of the case 
does not show that either the statement of the paramedic or 
the private physician was considered in connection with the 
veteran's claim.  Although the record contains a 
February 1998 decision following the veteran's hearing before 
the hearing panel at the VA Medical Center, the record does 
not contain a supplemental statement of the case showing that 
the evidence submitted by the veteran had been considered.  
38 C.F.R. § 19.31 (1998).  

The record also does not contain pertinent evidence including 
the private hospitalization records from Lebanon Community 
Hospital, VA medical treatment records, or the VA folder of 
the medical administration service.  This evidence may be 
probative of the issue of whether there was VA authorization 
of the veteran's non-VA medical care.  See Similes v. Brown, 
6 Vet. App. 555, 557 (1994) (remanding to the Board for a 
determination as to whether VA physician's statement that 
veteran should "go to the nearest hospital" constituted prior 
authorization and for a determination as to who is authorized 
to provide such authorization); Smith v. Derwinski, 2 
Vet.App. 378, at 378-79 (1992) (holding that VA physician's 
advice that arrangements had been made for private hospital 
treatment was "not the specific type of authorization 
contemplated by the regulation").

In light of the foregoing, this case is remanded for the 
following development:

1.  The VAMC should associate any 
documents pertinent to the veteran's 
appeal to include but not limited to: (1) 
the documents and evidence referred to in 
the July 1997 statement of the case; (2) 
statements of M. B., paramedic, and Dr. 
Wimmer, private physician enclosed with 
the veteran's August 27, 1997 letter; (3) 
VA medical treatment records to include 
any notes taken by Dr. Ware at the time 
of the veteran's June 1997 
hospitalization; (4) complete treatment 
records of the veteran's June 1997 
hospitalization at Lebanon Community 
Hospital including invoices for all 
services rendered; (5) VA Medical 
Administration Service file.

2.  The VAMC should associate with the 
claims folder documentation reflecting 
the procedures and policies relating to 
the disposition of requests for pre-
authorization for non-VA medical care for 
a nonservice-connected disability, 
including the procedures for obtaining 
authorization for non-VA care under 
emergency circumstances.

3.  The VAMC should indicate whether the 
veteran would have been entitled to 
receive VA hospital care under the 
provisions of 38 U.S.C.A. § 1710(a)(1) 
(West 1991 & Supp. 1998) and whether the 
veteran would have been entitled to 
receive contracted non-VA care under the 
provisions of 38 U.S.C.A. § 1703(a) at 
Lebanon Community Hospital.

4.  The VAMC should consider whether the 
action taken by VA, if any, constituted 
authorization for the treatment that the 
veteran received at Lebanon Community 
Hospital; and, therefore, whether 
treatment was authorized.  Consideration 
should be given to: 38 C.F.R. §§ 17.52, 
17.53, 17.54 (1998); see also Smith v. 
Derwinski, 2 Vet. App. 378 (1992); Malone 
v. Gober, 10 Vet. App. 539 (1997); Zimick 
v. West, 11 Vet. App. 45 (1998), as 
applicable.  If it is found that prior 
authorization for hospital treatment was 
not granted by VA's conduct, the VAMC 
should provide the reasons and bases for 
its conclusion.

5.  In the event that the veteran's claim 
has not met the criteria for payment of 
non-VA hospital care pursuant to 
38 U.S.C.A. § 1703(a)(1), (3); 38 C.F.R. 
§ 17.52(1), (3), the VAMC should consider 
whether the cost for the portion 
consisting of "medical services" rendered 
in connection with the veteran's non-VA 
hospitalization may be paid pursuant to 
38 U.S.C.A. § 1703(a)(2); 38 C.F.R. 
§ 17.52(2).

6.  If the VAMC concludes that the 
veteran's June 1997 non-VA 
hospitalization was unauthorized or 
payment for any portion is not warranted 
pursuant to the preceding paragraph, the 
VAMC should reconsider whether the 
veteran is entitled to payment or 
reimbursement under the criteria provided 
in 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VAMC should issue a supplemental 
statement of the case including all potentially relevant laws 
and regulations and detailed reasons and bases.  The 
appropriate period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome.  No action is required of the veteran until he is 
notified by the VAMC.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

